 



Exhibit 10.38
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 22nd day
of April, 2005 (the “Effective Date”), by and between CapitalSource Inc., a
Delaware corporation (the “Employer” or the “Company”), and Michael Szwajkowski,
an individual (the “Executive”).
     WHEREAS, the Executive is currently employed as the President – Structured
Finance Business; and
     WHEREAS, the Employer and the Executive desire to enter into this Agreement
to set out the terms and conditions for the continued employment relationship of
the Executive with the Employer.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
     1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Employer for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3. Terms used herein with initial capitalization not otherwise
defined are defined in Section 25.
     2. Term. The initial term of employment under this Agreement shall be for a
four-year period commencing on the Effective Date (the “Initial Term”). The term
of employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on April 22, 2008 and each subsequent
April 22, unless and until the Employer or Executive provides written notice to
the other party in accordance with Section 13 hereof not less than 60 days
before such anniversary date that such party is electing not to extend the term
of employment under this Agreement (“Non-Renewal”), in which case the term of
employment hereunder shall end as of the end of such Initial Term or Extended
Term, as the case may be, unless sooner terminated as hereinafter set forth.
Such Initial Term and all such Extended Terms are collectively referred to
herein as the “Employment Period.” Anything herein to the contrary
notwithstanding, if on the date of a Change in Control the remaining term of the
Employment Period is less than 24 months, the Employment Period shall be
automatically extended to the end of the 24-month period following such Change
in Control.
     3. Position and Duties. During the Employment Period, the Executive shall
serve as the President – Structured Finance Business, as a member of the Credit
Committee with respect to the Structured Finance Business, and as a member of
the Employer’s Executive and Disclosure

 



--------------------------------------------------------------------------------



 



Committees (to the extent the Employer maintains such committees). In such
capacities, prior to any Change in Control the Executive shall report
exclusively to the Chief Executive Officer and, in a dual reporting role, the
President of the Employer and shall be responsible for all of the operations of
the Structured Finance Business. In any publications, news releases, and public
filings of the Employer in which the position of the Executive is described, the
Executive shall be referred to as a senior executive, a member of senior
management, or other comparable language. The Executive shall devote the
Executive’s reasonable best efforts and full business time to the performance of
the Executive’s duties hereunder and the advancement of the business and affairs
of the Employer; provided that the Executive shall be entitled to serve as a
member of the board of directors of a reasonable number of other companies, to
serve on civic, charitable, educational, religious, public interest or public
service boards, and to manage the Executive’s personal and family investments,
in each case, to the extent such activities do not materially interfere with the
performance of the Executive’s duties and responsibilities hereunder.
     4. Place of Performance. During the Employment Period, the Executive’s
primary places of employment shall be the Employer’s offices in Chevy Chase,
Maryland and New York, New York, except for reasonable travel on the Employer’s
business consistent with the Executive’s position. When the Executive is not
traveling on business matters and therefore working from the Company’s offices,
he shall use good faith efforts to work two days per business week from the
Employer’s Chevy Chase offices. Notwithstanding the foregoing, the parties
acknowledge that the Executive currently travels on business matters frequently,
that business travel on behalf of the Employer will occasionally prevent the
Executive from working two days per business week at the Chevy Chase offices,
and that such an absence shall not, by itself, constitute a breach of this
Agreement.
     5. Compensation and Benefits; Options; Change in Control.
          (a) Base Salary. During the Employment Period, the Employer shall pay
to the Executive a base salary (the “Base Salary”) at the rate of no less than
$350,000 per calendar year, less applicable deductions, and prorated for any
partial year. The Base Salary shall be reviewed for increase by the Employer no
less frequently than annually and shall be increased in the discretion of the
Employer and any such adjusted Base Salary shall constitute the “Base Salary”
for purposes of this Agreement. The Base Salary shall be paid in substantially
equal installments in accordance with the Employer’s regular payroll procedures.
The Executive’s Base Salary may not be decreased during the Employment Period.
          (b) Annual Bonus. For each calendar year that ends prior to a Change
in Control, the Executive shall receive an annual cash bonus in an amount
determined reasonably and in good faith by the Employer based upon the
Employer’s overall performance and the performance of the Executive and the
Structured Finance Business. For each calendar year that ends after a Change in
Control, the Executive shall be paid in cash an annual bonus in an amount not
less than two times the Executive’s Base Salary as in effect on the last day of
such calendar

2



--------------------------------------------------------------------------------



 



year. Any annual bonus payable to the Executive hereunder shall be paid at the
time bonuses are otherwise paid to other executive officers of the Employer, but
in any event, by March 15 of the calendar year following the year with respect
to which such annual bonus is earned.
          (c) Reserved.
          (d) Vacation; Benefits. During the Employment Period, the Executive
shall be entitled to four weeks vacation annually. In addition, the Employer
shall provide to the Executive employee benefits and perquisites on a basis that
(i) prior to a Change in Control is comparable in all material respects to that
provided to any other member of the Employer’s Executive Committee (or successor
committee performing substantially similar functions), excluding the Chief
Executive Officer and President of the Employer and (ii) following a Change in
Control is comparable in all material respects to that provided to other
executives of the Employer. Subject to the terms of this Agreement, all benefits
are provided at the Employer’s sole discretion. Subject to the terms of this
Agreement, the Employer shall have the right to change insurance carriers and to
adopt, amend, terminate or modify employee benefit plans and arrangements at any
time and without the consent of the Executive.
          (e) Additional Consideration. In consideration of entering into this
Agreement, on April 22, 2005, the Employer shall grant to the Executive 50,000
shares of the Employer’s common stock, par value $0.01 (“Stock”), 25,000 of
which shall vest and become freely transferable on the date of the grant, and
25,000 of which shall vest and become freely transferable on the first
anniversary of the date of the grant. In addition, on each of the first, second,
and third anniversaries of the date of the foregoing grant, the Employer shall
grant the Executive 50,000 shares of stock, which shall vest and become freely
transferable on the first anniversary of each such grant. Schedule I, which is
attached as part of Exhibit A and is hereby incorporated in and made a part of
this Agreement, demonstrates the manner in which the foregoing provisions of
this Section 5(e) are intended to be applied. The terms and conditions of
Schedule II, which is attached as part of Exhibit A and is hereby incorporated
in and made a part of this Agreement, shall apply to the grants of Stock made
pursuant to this Section 5(e). Unvested shares of Stock granted and any shares
of Stock scheduled to be granted in the future under this Section 5(e) shall be
forfeited by the Executive if and only if the Executive’s employment with the
Employer and all the Company Affiliates is voluntarily terminated by the
Executive without Good Reason or is terminated by the Employer for Cause, in
each case, before the date on which such shares of Stock would otherwise vest
hereunder.
          (f) Change in Control.
          (1)(a) Immediately prior to the occurrence of a Change in Control and
contingent upon the occurrence of a Change in Control, (i) all deferred
compensation credited on the Executive’s behalf shall immediately vest; (ii) all
vested stock options, stock appreciation rights or other similar rights held by
the Executive that are outstanding after such Change in Control

3



--------------------------------------------------------------------------------



 



shall remain exercisable for the remainder of their originally scheduled terms
(but only if such awards are assumed by the acquirer); and (iii) all deferred
compensation credited on the Executive’s behalf will, to the extent applicable,
be transferred or distributed to the Executive on the first date such amounts
may be distributed without incurring the 20% penalty tax imposed under
Section 409A of the Code (other than such amounts required to be credited
pursuant to this Section 5(f)(1)(b) in cancellation of the Applicable Awards).
          (b) Prior to the occurrence of a Change in Control, the Employer shall
establish a trust with an independent institutional third party trustee selected
by the Executive (the “Trust”). The agreement governing the Trust shall be in a
form mutually agreed upon by the parties and in any event shall be consistent
with the intent of this Section 5(f). The assets of the Trust shall not be used
for any purpose other than to satisfy certain liabilities to the Executive
described herein, except that if the Trust is dissolved in accordance with this
Section 5(f)(1)(b) the Employer shall retain the Trust assets. For the avoidance
of doubt, the Trust shall be a “secular” trust, the assets of which shall not be
subject to the claims of the Employer’s creditors. Trust assets shall be
invested in short-term money market securities until distribution hereunder.
Immediately prior to the occurrence of a Change in Control and contingent upon a
Change in Control, the Employer shall deposit into the Trust cash in an amount
equal to the sum of (i) the Value (as defined below) of restricted shares of
Stock previously granted to the Executive that are not vested on the date of the
Change in Control, (ii) the Value of any shares of Stock described in Section
5(e) that have not been granted to the Executive as of the occurrence of the
Change in Control, (iii) the value of the spread with respect to any options to
acquire Stock held by the Executive as of the Change in Control (based on the
difference between the Value of a share of Stock and the applicable option
exercise price) that are not vested and exercisable on the date of the Change in
Control and (iv) the value of any other equity-related award (based on the Value
of a share of Stock) held by the Executive that are not vested as of the Change
in Control (such awards collectively being referred to herein as the “Applicable
Awards”). Upon contribution of the cash to the Trust, (A) the related Applicable
Awards described in clauses (i), (iii) and (iv), above, shall be canceled and no
longer outstanding and (B) the Applicable Awards described in clause (ii),
above, shall be considered granted for all purposes of this Agreement and then
canceled and no longer outstanding. For purposes hereof, the Value of a share of
Stock shall be the per share price of Stock immediately before the Change in
Control as listed on the principal exchange on which such Stock trades. Upon the
earlier of the first anniversary of the Change in Control if the Executive is
employed by the Employer or any Company Affiliate on such date and the
termination of the Executive’s employment in a manner that entitles him to
benefits under Section 9(a), (b), (d) or (e) (as applicable, the “Distribution
Date”), the Executive (or his estate) shall be paid, based on an election made
by the Executive or his estate to the Employer at the time of such payment, (X)
the amount required to be held in Trust on his behalf hereunder (including any
earnings on such amount) (the “Cash Based Value”) or (Y) the value the
Applicable Awards would have had on the Distribution Date if such Applicable
Awards were outstanding on such date based on the value of Stock on such date
(or the value on such date of the stock of any publicly traded parent company of
the Employer assuming the aggregate cash

4



--------------------------------------------------------------------------------



 



contributed to the Trust had been invested in such stock on the date of the
Change in Control) (the “Stock Based Value”). Notwithstanding the foregoing, in
any Change in Control transaction pursuant to which 100% of the Stock holdings
of shareholders of the Employer immediately prior to the transaction are
exchanged solely for cash, the Stock Based Value shall be $0. If the Executive
fails to make such an election by the Distribution Date, the Executive shall be
paid the greater of the Cash Based Value or the Stock Based Value. If the
Executive is paid the Stock Based Value, the Executive shall be paid shares of
stock of the Employer (or the stock of any publicly-traded parent company of the
Employer) that are freely and immediately transferable by the Executive and the
Trust shall be dissolved and all amounts required to be kept in the Trust shall
be returned to the Employer. If the Executive is paid the Cash Based Value, the
Executive shall be paid in cash. Notwithstanding the foregoing, if any
Applicable Award would have vested before the applicable Distribution Date, the
Executive shall be entitled to a payment of the value of such Applicable Award
in the form (cash or stock) and amount as determined in accordance with the
principles of the four preceding sentences (but using the vesting date rather
than the Distribution Date for purposes of determining such value) and such
payment shall reduce the amount otherwise payable under this Section 5(f)(1).
The Employer shall be responsible for making any payments required under this
Section 5(f). The Executive shall forfeit his right to any future payment under
this Section 5(f) and his interest in the Trust (the assets of which shall
revert to the Employer) only if his employment is terminated after the
occurrence of a Change in Control and before the Distribution Date in a manner
described in Section 9(c); provided that he shall not forfeit his right to any
payment due him under this Section 5(f) with respect to Applicable Awards that
would have vested prior to his date of termination. Payments under this
Section 5(f)(1)(b) shall be delayed for six months following the Executive’s
separation from service if so required by Section 409A. To the extent permitted
under Section 409A of the Code, if the Executive shall be entitled to a payment
pursuant to this Section 5(f)(1)(b) prior to the date at which a payment can be
made to the Executive solely because of the Code Section 409A six month delay in
payment rule for key employees, to the extent permitted by Section 409A the
Executive shall be entitled to payment by the Employer of the applicable
employee portion of the withholding taxes due on such payment. Such a payment by
the Employer of withholding taxes shall reduce the amount otherwise payable to
the Executive under this Section 5(f)(1).
          (2) Notwithstanding Section 5(f)(1) above, instead of funding a trust
with the cash amounts required to be deposited under Section 5(f)(1) pursuant to
the cancellation of the Applicable Awards, the Employer, may with the
Executive’s consent (which shall not be unreasonably withheld), obtain an
irrevocable letter of credit for, or other irrevocable insurance or a guarantee
of, the amounts required to be so deposited from a insurance company or other
financial institution with the highest credit rating from a nationally
recognized rating agency on terms that provide the Executive with no less
protection or security than that provided under Section 5(f)(1) above. Even if
the Employer elects to not fund the Trust in accordance with this
Section 5(f)(2), the Cash Based Value for purposes of Section 5(f)(1) shall be
calculated as if the Employer had funded the Trust in accordance with
Section 5(f)(1).

5



--------------------------------------------------------------------------------



 



     6. Expenses. The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder. The Employer
shall reimburse the Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.
     7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive will have access to and may assist
in developing Company Confidential Information and will occupy a position of
trust and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Company Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Employer and the
Company Affiliates against harmful solicitation of employees and customers,
harmful competition and other actions by the Executive that would result in
serious adverse consequences for the Employer and the Company Affiliates:
          (a) Non-Disclosure. During and after the Executive’s employment with
the Employer, the Executive will not knowingly use, disclose or transfer any
Company Confidential Information other than as authorized in writing by the
Employer or within the scope of the Executive’s duties with the Employer as
determined reasonably and in good faith by the Executive. Anything herein to the
contrary notwithstanding, the provisions of this Section 7(a) shall not apply
(i) when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information; (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Executive’s violation of this Section 7(a); (iv) as to information that is
or becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive; or (v) as to information that
the Executive possessed prior to the commencement of employment with the
Employer.
          (b) Materials. The Executive will not remove any Company Confidential
Information or any other property of the Employer or any Company Affiliate from
the Employer’s premises or make copies of such materials except for normal and
customary use in the Employer’s business as determined reasonably and in good
faith by the Executive. The Employer acknowledges that the Executive, in the
ordinary course of his duties, routinely uses and stores Company Confidential
Information at home and other locations. The Executive will return to the
Employer all Company Confidential Information and copies thereof and all other
property of the Employer or any Company Affiliate at any time upon the request
of the Employer

6



--------------------------------------------------------------------------------



 



and in any event promptly after termination of Executive’s employment. The
Executive agrees to attempt in good faith to identify and return to the Employer
any copies of any Company Confidential Information after the Executive ceases to
be employed by the Employer. Anything to the contrary notwithstanding, nothing
in this Section 7 shall prevent the Executive from retaining a home computer,
papers and other materials of a personal nature, including diaries, calendars
and Rolodexes, information relating to his compensation or relating to
reimbursement of expenses, information that he reasonably believes may be needed
for tax purposes, and copies of plans, programs and agreements relating to his
employment.
          (c) No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not solicit, entice, persuade or induce any
individual who is employed by the Employer or the Company Affiliates (or who was
so employed within 180 days prior to the Executive’s action) to terminate or
refrain from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the
Employer or the Company Affiliates, and the Executive shall not hire, directly
or indirectly, as an employee, consultant or otherwise, any such person.
Anything to the contrary notwithstanding, the Employer agrees that (i) the
Executive’s responding to an unsolicited request from any former employee of the
Employer for advice on employment matters; and (ii) the Executive’s responding
to an unsolicited request for an employment reference regarding any former
employee of the Employer from such former employee, or from a third party, by
providing a reference setting forth his personal views about such former
employee, shall not be deemed a violation of this Section 7(c). Notwithstanding
the foregoing, this Section 7(c) shall not preclude the Executive from
soliciting for employment or hiring any person who has been discharged by the
Employer or any Company Affiliate without cause.
          (d) Non-Competition.
               (i) During the Non-Compete Period, the Executive shall not,
directly or indirectly, (A) solicit or encourage any client or customer of the
Employer or a Company Affiliate, or any person or entity who was a client or
customer within 180 days prior to Executive’s action to terminate, reduce or
alter in a manner adverse to the Employer, any existing business arrangements
with the Employer or a Company Affiliate or to transfer existing business from
the Employer or a Company Affiliate to any other person or entity, (B) provide
services to any entity if (i) the entity competes with the Employer by engaging
in any business engaged in by the Employer, or (ii) the services to be provided
by the Executive are competitive with the Employer and substantially similar to
those previously provided by the Executive to the Employer; provided, however,
that following a Change in Control this Section 7(d)(i)(B)(i) shall not apply to
the Executive, or (C) own an interest in any entity described in subsection
(B)(i) immediately above; provided, however, that Executive may own, as a
passive investor, securities of any such entity that has outstanding publicly
traded securities so long as his direct holdings in any such entity shall not in
the aggregate constitute more than 5% of the voting power of such entity. For
purposes of this Section 7(d), a “client or customer” shall be limited to any
actual

7



--------------------------------------------------------------------------------



 



borrower of the Employer (as set forth in the Employer’s CAM or substantially
similar successor or related system) and any other entity in the “term sheet
issued,” “term sheet executed” or “credit committee approved” categories listed
in the Employer’s DealTracker or substantially similar successor or related
system. The Executive agrees that, before providing services, whether as an
employee or consultant, to any entity during the Non-Compete Period, he will
provide a copy of this Agreement to such entity, and such entity shall
acknowledge to the Employer in writing that it has read this Agreement. The
Executive acknowledges that this covenant has a unique, very substantial and
immeasurable value to the Employer, that the Executive has sufficient assets and
skills to provide a livelihood for the Executive while such covenant remains in
force and that, as a result of the foregoing, in the event that the Executive
breaches such covenant, monetary damages would be an insufficient remedy for the
Employer and equitable enforcement of the covenant would be proper.
               (ii) If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.
          (e) Publicity. During the Employment Period, the Executive hereby
grants to the Employer the right to use, in a reasonable and appropriate manner,
the Executive’s name and likeness, without additional consideration, on, in and
in connection with technical, marketing or disclosure materials, or any
combination thereof, published by or for the Employer or any Company Affiliate.
          (f) Conflicting Obligations and Rights. The Executive agrees to inform
the Employer of any apparent conflicts between the Executive’s work for the
Employer and any obligations the Executive may have to preserve the
confidentiality of another’s proprietary information or related materials before
using the same on the Employer’s behalf. The Employer shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.
          (g) Enforcement. The Executive acknowledges that in the event of any
breach of this Section 7, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Employer may waive some of the
requirements expressed in this

8



--------------------------------------------------------------------------------



 



Agreement, but that such a waiver to be effective must be made in writing and
should not in any way be deemed a waiver of the Employer’s right to enforce any
other requirements or provisions of this Agreement. The Executive agrees that
each of the Executive’s obligations specified in this Agreement is a separate
and independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement. The Executive
further agrees that any breach of this Agreement by the Employer prior to the
Date of Termination shall not release the Executive from compliance with his
obligations under this Section 7, so along as the Employer fully complies with
Sections 9, 10, 11, and 12. The Employer further agrees that any breach of this
Agreement by the Executive that does not result in the Executive’s being
terminated for Cause, other than a willful (as defined in the definition of
“Cause”) and material breach of Sections 7(d)(i)(B) or 7(d)(i)(C) after his
employment has terminated, shall not release the Employer from compliance with
its obligations under this Agreement. Notwithstanding the foregoing two
sentences, neither party shall be precluded from pursuing judicial remedies as a
result of any such breaches.
     8. Termination of Employment.
          (a) Permitted Terminations. The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:
               (i) Death. The Executive’s employment hereunder shall terminate
upon the Executive’s death;
               (ii) By the Employer. The Employer may terminate the Executive’s
employment:
                    (A) Disability. If the Executive shall have been
substantially unable to perform the Executive’s material duties hereunder by
reason of illness, physical or mental disability or other similar incapacity,
which inability shall continue for 180 consecutive days or 270 days in any
24-month period (a “Disability”) (provided, that until such termination, the
Executive shall continue to receive his compensation and benefits hereunder,
reduced by any benefits payable to him under any disability insurance policy or
plan applicable to him or her); or
                    (B) Cause. For Cause or without Cause;
               (iii) By the Executive. The Executive may terminate his
employment for any reason (including Good Reason) or for no reason.
          (b) Termination. Any termination of the Executive’s employment by the
Employer or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall

9



--------------------------------------------------------------------------------



 



indicate the specific termination provision in this Agreement relied upon, if
any, and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated. Termination of the Executive’s employment shall take
effect on the Date of Termination. The Executive agrees, in the event of any
dispute under Section 8(a)(ii)(A) as to whether a Disability exists, and if
requested by the Employer, to submit to a physical examination by a licensed
physician selected by mutual consent of the Employer and the Executive, the cost
of such examination to be paid by the Employer. The written medical opinion of
such physician shall be conclusive and binding upon each of the parties hereto
as to whether a Disability exists and the date when such Disability arose. This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act and any applicable state or local laws.
     9. Compensation Upon Termination.
          (a) Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Employer or the Executive’s legal representatives. Upon the Executive’s
death, the Employer shall pay or provide the following:
               (i) Base Salary. The Employer shall pay to the Executive’s legal
representative or estate, as applicable, a cash lump sum amount equal to one
year’s Base Salary within thirty days following the Executive’s death;
               (ii) Accrued Benefits. The Employer shall pay to the Executive’s
legal representative or estate, as applicable, the Accrued Benefits and the
rights of the Executive’s legal representative or estate with respect to equity
or equity-related awards shall be governed by the applicable terms of the
related plan or award agreement; and
               (iii) Equity Awards. All outstanding equity awards held by the
Executive immediately prior to his death shall immediately vest (with
outstanding options remaining exercisable for the length of their remaining
term) and all equity awards described in Section 5(e) that have not been granted
as of the Executive’s death shall be immediately granted to the Executive’s
estate or beneficiary, which such awards shall be fully vested.
     The Employer shall pay to the Executive’s estate, or as may be directed by
the legal representatives of such estate, the Executive’s Accrued Benefits due
pursuant to Section 9(a)(ii), at the time such payments are due. Any payments by
the Employer pursuant to this Section 9(a) shall be reduced by the amount of any
payments to the Executive’s beneficiaries or estate paid on account of any life
insurance plan or policy provided by the Employer for the benefit of the
Executive. Except as set forth herein, the Employer shall have no further
obligation to the Executive under this Agreement.

10



--------------------------------------------------------------------------------



 



          (b) Disability. If the Employer terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), (i) the Employer shall pay to the Executive the Executive’s
Base Salary due through the Date of Termination, (ii) all Accrued Benefits, if
any, to which the Executive is entitled as of the Date of Termination at the
time such payments are due, and (iii) all outstanding equity awards held by the
Executive immediately prior to his termination shall immediately vest (with
outstanding options remaining exercisable for the length of their remaining
term) and all equity awards described in Section 5(e) that have not been granted
as of the Executive’s termination shall be immediately granted to the Executive,
which such awards shall be fully vested. Except as set forth herein, the
Employer shall have no further obligations to the Executive under this
Agreement.
          (c) Termination by the Employer for Cause or by the Executive without
Good Reason. If, during the Employment Period, the Employer terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Executive’s Base Salary due through the Date of Termination
and all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination, at the time such payments are due, and the Executive’s
rights with respect to equity or equity-related awards shall be governed by the
applicable terms of the related plan or award agreement. Unvested shares of
Stock previously granted and any shares of Stock scheduled to be granted under
Section 5(e) on or after the Date of Termination shall be forfeited by the
Executive. In addition, if the Executive voluntarily terminates his employment
without Good Reason after a Change in Control, the Employer shall: (i) continue
to pay the Executive his Base Salary in effect on his Date of Termination
(without giving any effect to reductions thereto after a Change in Control)
during the Non-Compete Period; and (ii) immediately pay the Executive in a cash
lump sum an amount equal to a pro rata portion (based upon the number of days
that the Executive was employed during the calendar year in which the Date of
Termination occurs) of the minimum cash bonus required to be paid by the
Employer under Section 5(b) for the year of his termination. Except as set forth
herein, the Employer shall have no further obligations to the Executive under
this Agreement.
          (d) Termination by the Employer without Cause or by the Executive with
Good Reason. Subject to Section 9(e), if the Employer terminates the Executive’s
employment during the Employment Period other than for Cause or Disability
pursuant to Section 8(a) or if the Executive terminates his employment hereunder
with Good Reason, (i) the Employer shall immediately grant (to the extent not
already granted) all equity awards described in Section 5(e); (ii) the Employer
shall pay the Executive (A) the Executive’s Base Salary due through the Date of
Termination, (B) a cash lump sum in an amount equal to a pro rata portion (based
upon the number of days the Executive was employed during the calendar year in
which the Date of Termination occurs) of the average amount of the annual
bonuses, if any, that were earned by the Executive for the two calendar years
immediately preceding the year of the Date of Termination,

11



--------------------------------------------------------------------------------



 



(C) all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination, in each case at the time such payments are due and (D) a
cash lump sum in an amount equal to the greater of (x) two times the sum of the
Executive’s Base Salary and the average of the annual bonuses earned by the
Executive for the two calendar years immediately preceding the year of the Date
of Termination, if any, and (y) $1.8 million; (iii) (A) all deferred
compensation credited on the Executive’s behalf and all equity or equity-related
awards held by, or credited to, the Executive (including, without limitation,
the equity awards required to be granted pursuant to clause (i) of this
Section 9(d), stock options, stock appreciation rights, restricted stock awards,
dividend equivalent rights, restricted stock units or deferred stock awards)
shall immediately vest and, if applicable, become exercisable, (B) all stock
options, stock appreciation rights or other similar rights held by the Executive
shall remain exercisable for the remainder of their originally scheduled terms,
and (C) all deferred compensation or other equity or equity-related awards will,
to the extent applicable, be transferred or distributed to the Executive within
10 days of the Executive’s Date of Termination; and (iii) the Executive and his
covered dependents shall be entitled to continued participation on the same
terms and conditions as applicable immediately prior to the Executive’s Date of
Termination for the greater of (A) 24 months or (B) the balance of the
Employment Period in such medical, dental, hospitalization and life insurance
coverages in which the Executive and his eligible dependents were participating
immediately prior to the Date of Termination; provided that if such continued
coverage is not permitted under the terms of such benefit plans, the Employer
shall pay Executive an additional amount that, on an after-tax basis, is equal
to the cost of comparable coverage obtained by Executive.
          (e) Change in Control. This Section 9(e) shall apply if there is (i) a
termination of the Executive’s employment by the Employer other than for Cause
or Disability pursuant to Section 8(a) or by the Executive for Good Reason in
the two-year period after a Change in Control; or (ii) a termination of the
Executive’s employment by the Employer prior to a Change in Control, if the
termination was at the request of a third party or otherwise arose in
anticipation of a Change in Control. If any such termination occurs, the
Executive shall receive benefits set forth in Section 9(d), except that (A) in
lieu of the lump-sum payment under Section 9(d)(i)(D), the Executive shall
receive in a lump sum after the termination of his employment an amount equal to
three multiplied by the sum of (x) the Executive’s Base Salary and (y) the
greater of the average of the annual bonuses earned by the Executive for the two
calendar years immediately preceding the year of the Date of Termination, if
any, and the minimum cash bonus required to be paid by the Employer under
Section 5(b) for the year of his termination and (B) the benefits described in
Section 9(d)(iii) shall be continued for the greater of 36 months or the balance
of the Employment Period. Notwithstanding anything to the contrary herein, this
Section 9(e) shall not apply upon the Executive’s death.
          (f) Liquidated Damages. The parties acknowledge and agree that damages
which will result to the Executive for termination by the Employer of the
Executive’s employment without Cause or by the Executive for Good Reason shall
be extremely difficult or impossible to establish or prove, and agree that the
amounts payable to the Executive under

12



--------------------------------------------------------------------------------



 



Section 9(d) or 9(e) (the “Severance Payments”) shall constitute liquidated
damages for any such termination. The Executive agrees that, except for such
other payments and benefits to which the Executive may be entitled as expressly
provided by the terms of this Agreement or any other applicable benefit plan,
such liquidated damages shall be in lieu of all other claims that the Executive
may make by reason of any such termination of his employment and that, as a
condition to receiving the Severance Payments, the Executive will execute a
release of claims substantially in the form of one of the two releases
(whichever is appropriate) attached hereto as Exhibit B. Within two business
days of the Date of Termination, the Employer shall deliver to the Executive the
appropriate form of release of claims for the Executive to execute. The
Severance Payments shall be made within three business days of Employer’s
receipt of the release of claims if the Executive is under 40 years old on the
date on which such release is signed, or within three business days of the
expiration of the revocation period without the release being revoked if the
Executive is 40 years old or older on the date on which such release is signed.
In addition, the Employer will execute a release of claims substantially in the
form of the release attached hereto as Exhibit C and will deliver such release
to the Executive along with the Severance Payments.
          (g) No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Employer’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Employer or its affiliates may have against
him for any reason.
          (h) Section 409A. To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as a result of any provision of this Agreement, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such tax
and the parties shall promptly execute any amendment reasonably necessary to
implement this Section 9(h).
     10. Certain Additional Payments by the Employer.
          (a) If it shall be determined that any benefit provided to the
Executive or payment or distribution by or for the account of the Employer to or
for the benefit of the Executive, whether provided, paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax resulting from any action or inaction
by the Employer (such excise tax, together with any such interest and penalties,
collectively, the “Excise Tax”), then the Executive shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that

13



--------------------------------------------------------------------------------



 



after payment by the Executive of the Excise Tax and all other income,
employment, excise and other taxes that are imposed on the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the sum of (A) the
Excise Tax imposed upon the Payments and (B) the product of any deductions
disallowed because of the inclusion of the Gross-up Payment in the Executive’s
adjusted gross income and the highest applicable marginal rate of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made.
          (b) Subject to the provisions of Section 10(d), all determinations
required to be made under this Section 10, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the
Employer’s independent, certified public accounting firm or such other certified
public accounting firm as may be designated by the Executive and shall be
reasonably acceptable to the Employer (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Employer and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Employer. If the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting a change in the ownership or effective control (as defined
for purposes of Section 280G of the Code) of the Employer, the Executive shall
appoint another nationally recognized accounting firm which is reasonably
acceptable to the Employer to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Employer.
Any Gross-Up Payment, as determined pursuant to this Section 10, shall be paid
by the Employer to the Executive within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Employer and the Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that additional
Gross-Up Payments shall be required to be made to compensate the Executive for
amounts of Excise Tax later determined to be due, consistent with the
calculations required to be made hereunder (an “Underpayment”). If the Employer
exhausts its remedies pursuant to Section 10(c) and the Executive is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Employer to or for the benefit of the Executive.
          (c) The Executive shall notify the Employer in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Employer of the Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Employer of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Employer (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Employer notifies the Executive

14



--------------------------------------------------------------------------------



 



in writing prior to the expiration of such period that they desire to contest
such claim, the Executive shall:
               (i) give the Employer any information reasonably requested by the
Employer relating to such claim;
               (ii) take such action in connection with contesting such claim as
the Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer;
               (iii) cooperate with the Employer in good faith effectively to
contest such claim; and
               (iv) permit the Employer to participate in any proceedings
relating to such claim; provided, however, that the Employer shall bear and pay
directly all costs and expenses (including additional interest and penalties
incurred in connection with such contest) and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses.
     11. Indemnification. During the Employment Period and thereafter, the
Employer agrees to indemnify and hold the Executive and the Executive’s heirs
and representatives harmless, to the maximum extent permitted by law, against
any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether
civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Employer or other entity at the request of the Employer, both prior to
and after the Effective Date, and to promptly advance to the Executive or the
Executive’s heirs or representatives such expenses upon written request with
appropriate documentation of such expense upon receipt of an undertaking by the
Executive or on the Executive’s behalf to repay such amount if it shall
ultimately be determined that the Executive is not entitled to be indemnified by
the Employer. During the Employment Period and thereafter, the Employer also
shall provide the Executive with coverage under its current directors’ and
officers’ liability policy to the same extent that it provides such coverage to
its other executive officers. If the Executive has any knowledge of any actual
or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, as to which the Executive may request indemnity
under this provision, the Executive will give the Employer prompt written notice
thereof; provided that the failure to give such notice shall not affect the
Executive’s right to indemnification. The Employer shall be entitled to assume
the defense of any such proceeding and the Executive will

15



--------------------------------------------------------------------------------



 



use reasonable efforts to cooperate with such defense. To the extent that the
Executive in good faith determines that there is an actual or potential conflict
of interest between the Employer and the Executive in connection with the
defense of a proceeding, the Executive shall so notify the Employer and shall be
entitled to separate representation at the Employer’s expense by counsel
selected by the Executive (provided that the Employer may reasonably object to
the selection of counsel within ten (10) business days after notification
thereof) which counsel shall cooperate, and coordinate the defense, with the
Employer’s counsel and minimize the expense of such separate representation to
the extent consistent with the Executive’s separate defense. This Section 11
shall continue in effect after the termination of the Executive’s employment or
the termination of this Agreement.
     12. Attorney’s Fees. The Employer shall advance the Executive (and his
beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by the Executive (or any
of his beneficiaries) in resolving any controversy, dispute or claim arising out
of or relating to this Agreement, any other agreement or arrangement between the
Executive and the Employer, the Executive’s employment with the Employer, or the
termination thereof; provided that the Executive shall reimburse the Employer
any advances on a net after-tax basis to cover expenses incurred by the
Executive for claims (a) brought by the Employer on account of the Executive’s
alleged breach of Section 7 of this Agreement, breach of the Executive’s
fiduciary duty of loyalty, or fraud or material misconduct, if it is judicially
determined that the Employer is the prevailing party, or (b) brought by the
Executive that are judicially determined to be frivolous or advanced in bad
faith. Pending the resolution of any such claim, the Executive (and his
beneficiaries) shall continue to receive all payments and benefits described in
Section 5 of this Agreement. This Section 12 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.
     13. Notices. All notices, demands, requests, or other communications which
may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
          (i) If to the Employer:
CapitalSource Finance LLC
4445 Willard Avenue
12th Floor
Chevy Chase, Maryland 20815
Attn: Chief Legal Officer
Facsimile Number: 301-841-2380

16



--------------------------------------------------------------------------------



 



          (ii)   If to the Executive:
                  Michael Szwajkowski
Address last shown on the Employer’s Records
          Each party may designate by notice in writing a new address to which
any notice, demand, request or communication may thereafter be so given, served
or sent. Each notice, demand, request, or communication that shall be given or
made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, confirmation of facsimile transmission or
the affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
     14. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
     15. Effect on Other Agreements. The provisions of this Agreement shall
supersede the terms of any plan, policy, agreement, award or other arrangement
of the Employer (whether entered into before or after the Effective Date) to the
extent application of the terms of this Agreement is more favorable to the
Executive.
     16. Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 7, 9, 10, 11, 12, 13, 15, 17, 18, 19, 21,
22 and 24 hereof and this Section 16 shall survive the termination of employment
of the Executive. In addition, all obligations of the Employer to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.
     17. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor corporation. The Employer
shall require any successor to the Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.
     18. Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties

17



--------------------------------------------------------------------------------



 



and their respective heirs, devisees, executors, administrators, legal
representatives, successors and assigns.
     19. Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
     20. Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
     21. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Maryland (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
     22. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.
     23. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
     24. Withholding. The Employer may withhold from any benefit payment under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling; provided that any
withholding obligation arising in connection with the exercise of a stock option
or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.
     25. Definitions.
          “Accrued Benefits” means (i) any compensation deferred by the
Executive prior to the Date of Termination and not paid by the Employer or
otherwise specifically addressed by this Agreement; (ii) any amounts or benefits
owing to the Executive or to the Executive’s beneficiaries under the then
applicable benefit plans of the Employer; (iii) any amounts owing to

18



--------------------------------------------------------------------------------



 



the Executive for reimbursement of expenses properly incurred by the Executive
prior to the Date of Termination and which are reimbursable in accordance with
Section 6; and (iv) any other benefits or amounts due and owing to the Executive
under the terms of any plan, program or arrangement of the Employer.
          “Cause” shall be limited to the following events (i) the Executive’s
conviction of, or plea of nolo contendere to, a felony (other than in connection
with a traffic violation) under any state or federal law; (ii) the Executive’s
willful and continued failure to substantially perform his essential job
functions hereunder after receipt of written notice from the Employer that
specifically identifies the manner in which the Executive has substantially
failed to perform his essential job functions and specifying the manner in which
the Executive may substantially perform his essential job functions in the
future; (iii) a material act of fraud or willful and material misconduct with
respect, in each case, to the Employer, by the Executive; (iv) a willful and
material breach of Section 4 or Section 7(d)(i)(B) or (C); or (v) the hiring of
any person who was an employee of the Employer within 180 days prior to such
hiring, other than to perform services for the benefit of the Employer. For
purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employer.
Anything herein to the contrary notwithstanding, the Executive shall not be
terminated for “Cause” hereunder unless (A) written notice stating the basis for
the termination is provided to the Executive, (B) as to clauses (ii), (iii) or
(iv) of this paragraph, he is given 30 days to cure the neglect or conduct that
is the basis of such claim (it being understood that any errors in expense
reimbursement may be cured by repayment), (C) if he fails to cure such neglect
or conduct, the Executive has an opportunity to be heard with counsel of his
choosing before the full Board prior to any vote regarding the existence of
Cause and (D) there is a vote of a majority of the members of the Board to
terminate him for Cause.
          “Change in Control” means the occurrence of one or more of the
following events: (i) any “person” (as such terms is used in Sections 3(a)(9)
and 13(d) of the Securities Exchange Act of 1934 as amended (the “Act”)) or
“group” (as such term is used in Section 14(d)(d) of the Act) is or becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Act) of more than 30% of the voting Stock of the Employer; (ii) the majority of
the Board of Directors of the Employer (the “Board”) consists of individuals
other than Incumbent Directors, which term means the members of the Board on the
Effective Date; provided that any person becoming a director subsequent to such
date whose election or nomination for election was supported by two-thirds of
the directors who then comprised the Incumbent Directors shall be considered to
be an Incumbent Director; (iii) the Employer adopts any plan of liquidation
providing for the distribution of all or substantially all of its assets;
(iv) the Employer transfers all or substantially all of its assets or business
(unless the shareholders of the Employer immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Employer, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed

19



--------------------------------------------------------------------------------



 



to the business of the Employer); or (v) any merger, reorganization,
consolidation or similar transaction unless, immediately after consummation of
such transaction, the shareholders of the Employer immediately prior to the
transaction hold, directly or indirectly, more than 50% of the Voting Stock of
the Employer or the Employer’s ultimate parent company if the Employer is a
subsidiary of another corporation (there being excluded from the number of
shares held by such shareholders, but not from the Voting Stock of the combined
company, any shares received by Affiliates of such other company in exchange for
stock of such other company). For purposes of this Change in Control definition,
the “Employer” shall include any entity that succeeds to all or substantially
all of the business of the Employer and “Voting Stock” shall mean securities of
any class or classes having general voting power under ordinary circumstances,
in the absence of contingencies, to elect the directors of a corporation.
          “Company Affiliate” means any entity controlled by, in control of, or
under common control with, the Employer.
          “Company Confidential Information” means information known to the
Executive to constitute trade secrets or proprietary information belonging to
the Employer or other confidential financial information, operating budgets,
strategic plans or research methods, personnel data, projects or plans, or
non-public information regarding the terms of any existing or pending lending
transaction between Employer and an existing or pending client or customer (as
the phrase “client or customer” is defined in Section 7(d)(i) hereof), in each
case, received by the Executive in the course of his employment by the Employer
or in connection with his duties with the Employer. Notwithstanding anything to
the contrary contained herein, the general skills, knowledge and experience
gained during the Executive’s employment with the Employer, information publicly
available or generally known within the industry or trade in which the Employer
competes and information or knowledge possessed by the Executive prior to his
employment by the Employer, shall not be considered Company Confidential
Information.
          “Date of Termination” means (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death; (ii) if
the Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), 30 days after Notice of Termination, provided
that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; (iii) if the Executive’s
employment is terminated by the Employer pursuant to Section 8(a)(ii)(B) or by
the Executive pursuant to Section 8(a)(iii), the date specified in the Notice of
Termination; or (iv) if the Executive’s employment is terminated during the
Employment Period other than pursuant to Section 8(a), the date on which Notice
of Termination is given.
          “Extended Term” shall have the meaning set forth in Section 2.
          “Good Reason” means, unless otherwise agreed to in writing by the
Executive, (i) any diminution or adverse change prior to a Change in Control in
the Executive’s title;

20



--------------------------------------------------------------------------------



 



(ii) reduction in the Executive’s Base Salary or, after a Change in Control, the
annual bonus payable to the Executive under Section 5(b); (iii) prior to a
Change in Control a requirement that the Executive report to someone other than
the Employer’s Chief Executive Officer and, in a dual reporting role, President
(provided, however that Executive acknowledges and agrees that during the
Employment Period an increasing amount of the day-to-day supervision of his work
may be undertaken by the President); (iv) a material diminution in the
Executive’s authority, responsibilities or duties or material interference with
the Executive’s carrying out his duties; (v) the assignment of duties
inconsistent with the Executive’s position or status with the Employer as of the
date hereof; (vi) a relocation of the Executive’s New York, New York place of
employment to a location that is more than 25 miles away from the current
location of the Employer’s offices in New York, New York; (vii) any other
material breach of the terms of this Agreement or any other agreement that
breach is not cured within ten days after the Executive’s delivery of a written
notice of such breach to the Employer; (viii) any purported termination of the
Executive’s employment by the Employer that is not effected in accordance with
the applicable provisions of this Agreement; (ix) the failure of the Employer to
obtain the assumption in writing of its obligations under this Agreement by any
successor to all or substantially all of the assets of the Employer within
15 days after a merger, consolidation, sale or similar transaction; or (x) the
delivery of a notice of Non-Renewal by the Employer at any time up to and
including April 22, 2023. In order to invoke a termination for Good Reason, the
Executive must terminate his employment, if at all, within 30 days of the
occurrence of any event of “Good Reason”. Notwithstanding anything to the
contrary herein, (A) Good Reason shall not, by itself, include removal of the
Executive’s authority and/or responsibility for any aspect of loan management,
and (B) after a Change in Control, Good Reason shall not, by itself, include
(i) the removal of the Executive from the Credit Committee; (ii) the assignment
to the Executive of a different title that is, within the organization of the
successor entity, equivalent to the Executive’s title with the Employer
immediately prior to the Change in Control; or (iii) requiring the Executive to
report to the person within a successor entity with management authority for the
Executive’s business unit.
          “Non-Compete Period” means the period commencing on the Effective Date
and ending twelve months after the earlier of the expiration of the Employment
Period or the Executive’s Date of Termination, provided that if a Change in
Control occurs after 2005, the Non-Compete Period shall end six months after the
earlier of the expiration of the Employment Period or the Executive’s Date of
Termination.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

            CAPITALSOURCE INC.
      By:   /s/ John K. Delaney       Name:   John K. Delaney      Title:  
Chairman of the Board and Chief Executive Officer     

            EXECUTIVE
      /s/ Michael Szwajkowski       Michael Szwajkowski           

22



--------------------------------------------------------------------------------



 



EXHIBIT A
Schedule I
Summary of Grants of CapitalSource Common Stock
to Michael Szwajkowski Provided for in Section 5(e) of Employment Agreement

                  Date   Number of Shares Granted   Number of Granted Shares
Vesting
April 22, 2005
    50,000       25,000  
April 22, 2006
    50,000       25,000  
April 22, 2007
    50,000       50,000  
April 22, 2008
    50,000       50,000  
April 22, 2009
            50,000  

Schedule II
As contemplated by Section 5(e), the grants of Stock described in Section 5(e)
shall be subject to the following additional terms and conditions:
1. The Executive shall have all the rights of a shareholder with respect to all
Stock actually granted under Section 5(e), including the right to vote and to
receive dividends.
2. The number of shares of Stock contemplated by Section 5(e) shall be equitably
adjusted to prevent the unintended dilution or enlargement of benefits provided
thereby to take into account any Stock split, consolidation or other similar
event.
3. The Executive may direct the Employer to withhold shares of Stock to satisfy
federal, state and local tax withholding obligations imposed in connection with
the grant or vesting of Stock granted pursuant to Section 5(e). The value of
shares of Stock shall be determined reasonably and in good faith.
4. Shares of Stock granted pursuant to Section 5(e) shall have been registered
for issuance on Form S-8 under the Securities Act of 1933, as amended (the
“Securities Act”), or a successor form, and they shall be freely transferable by
the Executive in compliance with Rule 144 under the Securities Act (subject to
any vesting requirement imposed under Section 5(e) and subject to compliance
with the Employer’s insider trading policy).
5. The terms of the Agreement and this Exhibit A set forth the parties’ complete
agreement with respect to the grants of Stock described in Section 5(e).

 



--------------------------------------------------------------------------------



 



EXHIBIT B
General Release of Claims If Executive Is 40 Years-Old or Older on the Date of
Execution
          Consistent with Section 9(f) of the Employment Agreement dated
April 22, 2005 between me and CapitalSource Inc. (the “Employment Agreement”)
and in consideration for and contingent upon my receipt of the Severance
Payments set forth in Section 9 of the Employment Agreement, I, for myself, my
attorneys, heirs, executors, administrators, successors, and assigns, do hereby
fully and forever release and discharge CapitalSource and its affiliated
entities, as well as their predecessors, successors, assigns, and their current
or former directors, officers, partners, agents, employees, attorneys, and
administrators from all suits, causes of action, and/or claims, demands or
entitlements of any nature whatsoever, whether known, unknown, or unforeseen,
which I have or may have against any of them arising out of or in connection
with my employment by CapitalSource, the Employment Agreement, the termination
of my employment with CapitalSource, or any event, transaction, or matter
occurring or existing on or before the date of my signing of this General
Release, except that I am not releasing any claims arising under Sections 5(f),
10, 11, or 12 of the Employment Agreement, any other right to indemnification
that I may otherwise have, or any claims arising after the date of my signing
this General Release. I agree not to file or otherwise institute any claim,
demand or lawsuit seeking damages or other relief and not to otherwise assert
any claims, demands or entitlements that are lawfully released herein. I further
hereby irrevocably and unconditionally waive any and all rights to recover any
relief or damages concerning the claims, demands or entitlements that are
lawfully released herein. I represent and warrant that I have not previously
filed or joined in any such claims, demands or entitlements against
CapitalSource or the other persons released herein and that I will indemnify and
hold them harmless from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such claims, demands or lawsuits.
          This General Release specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, and Article 49B of the Maryland Code, all as amended, or any other
applicable federal, state, or local law), claims under the Employee Retirement
Income Security Act, as amended, claims under the Fair Labor Standards Act, as
amended (or any other applicable federal, state or local statute relating to
payment of wages), claims concerning recruitment, hiring, termination, salary
rate, severance pay, stock options, wages or benefits due, sick leave, holiday
pay, vacation pay, life insurance, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort, contract, or other claims
which might have been asserted by me or on my behalf in any suit, charge of
discrimination, or claim against CapitalSource or the persons released herein.
          I acknowledge that I have been given an opportunity of twenty-one
(21) days to consider this General Release and that I have been encouraged by
CapitalSource to discuss fully the terms of this General Release with legal
counsel of my own choosing. Moreover, for a period of seven (7) days following
my execution of this General Release, I shall have the right to

 



--------------------------------------------------------------------------------



 



revoke the waiver of claims arising under the Age Discrimination in Employment
Act, a federal statute that prohibits employers from discriminating against
employees who are age 40 or over. If I elect to revoke this General Release
within this seven-day period, I must inform CapitalSource by delivering a
written notice of revocation to CapitalSource’s Director of Human Resources,
4445 Willard Avenue, 12th Floor, Chevy Chase, Maryland 20815, no later than
11:59 p.m. on the seventh calendar day after I sign this General Release. I
understand that, if I elect to exercise this revocation right, this General
Release shall be voided in its entirety at the election of CapitalSource and
CapitalSource shall be relieved of all obligations to make the Severance
Payments described in Section 9 of the Employment Agreement. I may, if I wish,
elect to sign this General Release prior to the expiration of the 21-day
consideration period, and I agree that if I elect to do so, my election is made
freely and voluntarily and after having an opportunity to consult counsel.

         
 
  AGREED:    
 
       
 
       
 
  Michael Szwajkowski   Date

 



--------------------------------------------------------------------------------



 



EXHIBIT B
General Release of Claims if the Executive is Under 40 Years-Old on the Date of
Execution
          Consistent with Section 9(f) of the Employment Agreement dated
April 22, 2005 between me and CapitalSource Inc. (the “Employment Agreement”)
and in consideration for and contingent upon my receipt of the Severance
Payments set forth in Section 9 of the Employment Agreement, I, for myself, my
attorneys, heirs, executors, administrators, successors, and assigns, do hereby
fully and forever release and discharge CapitalSource and its affiliated
entities, as well as their predecessors, successors, assigns, and their current
or former directors, officers, partners, agents, employees, attorneys, and
administrators from all suits, causes of action, and/or claims, demands or
entitlements of any nature whatsoever, whether known, unknown, or unforeseen,
which I have or may have against any of them arising out of or in connection
with my employment by CapitalSource, the Employment Agreement, the termination
of my employment with CapitalSource, or any event, transaction, or matter
occurring or existing on or before the date of my signing of this General
Release, except that I am not releasing any claims arising under Sections 5(f),
10, 11, or 12 of the Employment Agreement, any other right to indemnification
that I may otherwise have, or any claims arising after the date of my signing
this General Release. I agree not to file or otherwise institute any claim,
demand or lawsuit seeking damages or other relief and not to otherwise assert
any claims, demands or entitlements that are lawfully released herein. I further
hereby irrevocably and unconditionally waive any and all rights to recover any
relief or damages concerning the claims, demands or entitlements that are
lawfully released herein. I represent and warrant that I have not previously
filed or joined in any such claims, demands or entitlements against
CapitalSource or the other persons released herein and that I will indemnify and
hold them harmless from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such claims, demands or lawsuits.
          This General Release specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Equal Pay Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, and
Article 49B of the Maryland Code, all as amended, or any other applicable
federal, state, or local law), claims under the Employee Retirement Income
Security Act, as amended, claims under the Fair Labor Standards Act, as amended
(or any other applicable federal, state or local statute relating to payment of
wages), claims concerning recruitment, hiring, termination, salary rate,
severance pay, stock options, wages or benefits due, sick leave, holiday pay,
vacation pay, life insurance, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort, contract, or other claims
which might have been asserted by me or on my behalf in any suit, charge of
discrimination, or claim against CapitalSource or the persons released herein.
          I acknowledge and agree that I have been given a more than sufficient
period of time to consider this General Release and that I have been encouraged
by CapitalSource to discuss fully the terms of this General Release with legal
counsel of my own choosing. I further

 



--------------------------------------------------------------------------------



 



acknowledge and agree that my execution of this General Release is made freely
and voluntarily and not under duress or coercion of any kind.

         
 
  AGREED:    
 
       
 
       
 
  Michael Szwajkowski   Date

 



--------------------------------------------------------------------------------



 



EXHIBIT C
General Release of Claims by CapitalSource
          Consistent with Section 9(f) of the Employment Agreement dated
April 22, 2005 between CapitalSource Inc. and Michael Szwajkowski (the
“Employment Agreement”) and in consideration for and contingent upon Executive’s
execution of a general release of claims in favor of CapitalSource in the form
required by the Employment Agreement (and provided that he does not revoke it in
the event that it is revocable), CapitalSource, for itself and its affiliated
entities, as well as their predecessors, successors, assigns, and their current
or former directors, officers, partners, agents, employees, attorneys, and
administrators do hereby fully and forever release and discharge Executive and
his attorneys, heirs, executors, administrators, successors, and assigns, from
all suits, causes of action, and/or claims, demands or entitlements of any
nature whatsoever which CapitalSource has or may have against any of them which
are known to it as of the date of its executing this General Release and arising
out of or in connection with Executive’s employment by CapitalSource, the
Employment Agreement, the termination of Executive’s employment with
CapitalSource, or any event, transaction, or matter occurring or existing on or
before the date of CapitalSource’s signing of this General Release.
CapitalSource agrees not to file or otherwise institute any claim, demand or
lawsuit seeking damages or other relief and not to otherwise assert any claims,
demands or entitlements that are lawfully released herein. CapitalSource further
hereby irrevocably and unconditionally waives any and all rights to recover any
relief or damages concerning the claims, demands or entitlements that are
lawfully released herein. CapitalSource represents and warrants that it has not
previously filed or joined in any such claims, demands or entitlements against
Executive or the other persons released herein and that it will indemnify and
hold them harmless from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such claims, demands or lawsuits.
          This General Release specifically includes, but is not limited to, all
known claims of breach of contract, tortious conduct, or breach of fiduciary
duty, together with any and all known tort, contract, or other known claims
which might have been asserted by CapitalSource or on its behalf in any suit or
claim against Executive or the persons released herein.
          CapitalSource acknowledges and agrees that it has been given a more
than sufficient period of time to consider this General Release and that it have
been encouraged by Executive to discuss fully the terms of this General Release
with legal counsel of its own

 



--------------------------------------------------------------------------------



 



choosing. CapitalSource further acknowledges and agrees that its execution of
this General Release is made freely and voluntarily and not under duress or
coercion of any kind.

         
 
  AGREED:    
 
       
 
       
 
  CapitalSource   Date

                     
 
    By:  
 
,    
 
 
      Name       Title

 